—Order, Supreme Court, Bronx County (Michael DeMarco, J.), entered May 5, 2000, which denied defendant Shelton’s motion for summary judgment dismissing the plaintiffs personal injury action, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant-appellant dismissing the complaint as against her.
This personal injury action arises from a rear-end collision in which the Rivera vehicle collided with the Shelton automobile. Although the Rivera defendants had the burden of overcoming a presumption of negligence since their vehicle was behind Shelton’s, they did not provide a non-negligent explanation sufficient to raise a triable issue of fact (Barba v Best Sec. Corp., 235 AD2d 381) and, as such, Shelton is entitled to summary judgment (Mitchell v Gonzalez, 269 AD2d 250; Diller v City of N. Y. Police Dept., 269 AD2d 143). Concur — Sullivan, P. J., Nardelli, Ellerin, Buckley and Marlow, JJ.